FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   March 11, 2016
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                     No. 15-2076
                                              (D.C. No. 5:14-CR-00820-KG-1)
 HECTOR HUGO ACOSTA JIMENEZ,                             D. of N.M.

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, BRISCOE, and MATHESON, Circuit
Judges.


      Hector Hugo Acosta Jimenez was convicted of bulk cash smuggling and

sentenced to probation. The district court also imposed numerous conditions of

supervised release. Jimenez challenges the conditions on several grounds. We

have recently rejected similar challenges to conditions of supervised release and

therefore AFFIRM.




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Jimenez first claims that the district court erred when it imposed the

conditions of supervised release without making particularized findings. But we

rejected this exact argument in two recent cases arising from the imposition of

nearly the same set of conditions in the same judicial district. See United States

v. Muñoz, ___ F.3d ___, No. 15–2048, 2016 WL 502863 (10th Cir. Feb. 9, 2016);

United States v. Llantada, ___ F.3d ___, No. 15–2082, 2016 WL 873384 (10th

Cir. Mar. 8, 2016). Because most of the imposed conditions are standard

conditions, we do not require any particularized findings, and the district court

did not err. The government concedes that some of the conditions were special,

not standard. But Jimenez failed to raise this specific challenge in the district

court, nor has he argued for plain error on appeal. We thus refuse to consider this

procedural argument. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1130–31

(10th Cir. 2011). Even were we to consider the argument, we do not believe

Jimenez’s arguments can meet the plain error test here.

      Jimenez next challenges specific conditions as substantively unreasonable,

vague, or both. These challenges, too, were considered and denied in Muñoz and

Llantada. For example, Jimenez challenges the condition requiring him to answer

truthfully any inquiries posed by the probation officer. We upheld this condition

in Muñoz and are bound by that decision. The same can be said for each of

Jimenez’s arguments save one. See Muñoz, ___ F.3d at ___, No. 15–2048, 2016
WL 502863, at *4–5 (answer all inquiries truthfully); Muñoz, ___ F.3d at ___,

                                         -2-
No. 15–2048, 2016 WL 502863, at *5–6 (support dependents and other family

requirements) 1; Muñoz, ___ F.3d at ___, No. 15–2048, 2016 WL 502863, at *6

(work regularly); Muñoz, ___ F.3d at ___, No. 15–2048, 2016 WL 502863, at

*6–7 (provide ten days’ notice prior to any change in residence or employment);

Muñoz, ___ F.3d at ___, No. 15–2048, 2016 WL 502863, at *8–9 (allowing visits

by probation officer and confiscation of any contraband in plain view); Muñoz,

___ F.3d at ___, No. 15–2048, 2016 WL 502863, at *9–10 (do not frequent places

where controlled substances are sold or used); Llantada, ___ F.3d at ___, No.

15–2082, 2016 WL 873384, at *2–3 (notify probation officer within seventy-two

hours of being questioned by a law enforcement officer); Llantada, ___ F.3d at

___, No. 15–2082, 2016 WL 873384, at *4–5 (shall not associate with any

persons engaged in criminal activity or felons); Muñoz, ___ F.3d at ___, No.

15–2048, 2016 WL 502863, at *2–3 (conditions related to alcohol use).

      The only condition not addressed by either of our two prior cases is a

condition that prohibits contact with gang members. Jimenez argues this imposes

strict liability and violates his constitutional right to association. First, we have

generally rejected associational limitations as imposing strict liability. See

Muñoz, ___ F.3d at ___, No. 15–2048, 2016 WL 502863, at *9–10. Like other


      1
        We acknowledge Jimenez’s challenge to this conditions differs slightly
from Muñoz’s in that Jimenez specifically challenges the phrase “meet other
family responsibilities.” We do not believe this argument is any more persuasive
than Muñoz’s because this phrase is not impermissibly vague.

                                          -3-
associational conditions we have analyzed, the most reasonable interpretation of

the gang member condition is that it only prohibits contact with those whom

Jimenez knows are gang members. And we rejected a similar argument regarding

associational rights in Muñoz because the defendant failed to specifically allege

any family members were actually members of the prohibited class. See id. at

___, No. 15–2048, 2016 WL 502863, at *7. Because Jimenez has not alleged any

family members are gang members he cannot succeed on his claim.

      The district court did not err in imposing the conditions of supervised

release. We AFFIRM.

                                                    ENTERED FOR THE COURT

                                                    Timothy M. Tymkovich
                                                    Chief Judge




                                        -4-